Title: Orders, 9 January 1756
From: Washington, George
To: 



Versailles
Winchester: Friday, January 9, 1756.

The Tour of Duty, mentioned in the Orders of the third instant,

is to be done only by the Captains. A general Return is to be given in at ten o’clock, of all the Troops in this Town; except those that belong to Captain Stewart. The Commissary must also give in a Return of all the Kettles he has in Store here.
All the Officers now in town, are to hold themselves in readiness to attend Lieutenant Colonel Stephens to Fort Cumberland to-morrow; except Captains Stewart, Peachy and Bell.
The Virginia Regiment is now formed into Companies; and are (without a particular order to the contrary) to remain, and be as followeth, vizt

             
                  1st Company
                  Captain Peter Hogg [Hog].
                     Lieutenant George Frazier [Fraser]
                     Ensign William Fleming
               
             
                2nd Company
                Captain George MercerLieutenant Thomas Bullett [Bullitt]Ensign [George] Hedgman
               
               
               
                  3d Company
		  Captain Thomas WaggenerLieutenant Walter Stewart [Steuart]Ensign Nathaniel Milner
               
               
                  4th Company
		  Captain Robert StewartLieutenant John McNeil [McNeill]Ensign [George] Gordon.
               
               
                  5th Company
		  Captain Thomas CockeLieutenant [William] Starke [Stark]Ensign [George] Weedon
               
               
                  6th Company
		  Captain John SavageLieutenant John BlaggEnsign [Charles] Smith
               
               
                  7th Company
		  Captain William BronaughLieutenant [Hancock] EustaceEnsign
               
               
                  8th Company
		  Captain John MercerLieutenant John LowryEnsign
               
               
               
                  9th Company
		  Captain Joshua LewisLieutenant [John] KingEnsign [Mordecai] Buckner
               
               
                  10th Company
		  Captain Henry Woodward,Lieutenant [Austin] Brockenbrough,Ensign
               
               
                  11th Company
		  Captain Robert Spotswood,Lieutenant [John Edward] Lomax,Ensign [Thomas] Carter.
               
               
                  12th Company
		  Captain [Henry] Harrison,Lieutenant [John] Hall,Ensign [Nathaniel] Thompson.
               
               
                  13th Company
		  Captain Charles Lewis,Lieutenant [Peter] Steenbergen,Ensign [Edward] Hubbard.
               
               
                  14th Company
		  Captain William Peachy [Peachey],Lieutenant [John] Williams,Ensign [William] Dangerfield [Daingerfield].
               
               
                  15th Company
		  Captain David Bell,Lieutenant [John] Campbell,Ensign [John] Deane.
               
               
                  16th Company
		  Captain Robert McKenzie,Lieutenant [James] Baker,Ensign [Leonard] Price.
               
            
Each Captain is to receive his own, and his Subalterns Recruits upon his arrival at Fort Cumberland: and the Soldiers that were in the late Companies of Captains Stephen, Hogg, Polson, and Peyrounie; are to be equally divided among the promoted Lieutenants: vizt The Captains Savage, Bronaugh, Mercer, Lewis and Woodward: who are ordered to complete their Companies, without further delay.
The new appointed Officers, who obtained their Commissions upon condition that they should raise their Companies: are hereby informed—That it is expected the terms will be

complied with, with the greatest punctuality. And it is recommended to the serious consideration of all the Officers, who value their appointments; to set about this Duty with the greatest alacrity and dispatch: for the terms on one side, will assuredly be observed—I have my instructions from the Governour.
The Balances of the Recruiting accompts are to be paid on demand, to Lieutenant Colonel Stephen. And it is again desired, that no Officer will pretend to charge for any men, but what have actually been received (as some have done at Fort Cumberland; not only contrary to their Instructions, but against a positive Order.)
It is also desired; that no Article may encumber the Recruiting accompts, but such as have relation to them. The Officers pay, and pay for Sergeants, Drummers, &c. are Charges against the pay master; of whom they will receive the money.
All Subalterns who received Recruiting money from their Captains, are to account with them for it; as the Captain is to make out a General Accompt for me, agreeable to a form herewith sent: they being answerable for the money.
And as complaint has been made, that some Subalterns have expended the money without Recruiting men equivalent: I do hereby order that their pay be stopped; until their Captains have full and just satisfaction made to them.
And I do also declare; that if any Officer for the future shall apply the money delivered him for public uses; such as Recruiting, &c. to his private purposes; that he or they shall answer it before a General Court Martial; and may depend upon suffering to the utmost rigour of their Sentence.
The Officers who have not received are to draw upon the Paymaster for their own and Mens arrears for the months of January and February last; agreeable to the Order of the thirtieth of December: and to see that the men are duly paid, while they are at Fort Cumberland. They are to take receipts from each particular man; which with a general accompt, is to be lodged with Lieutenant Colonel Stephen: and as Lieutenant Colonel Stephen has received part of most of their arrears; care must be taken that the Sums so received, are duly deducted. This accompt will be lodged in the paymasters hands for that purpose.

The Officers who will be Ordered out Recruiting, will receive their instructions from Lieutenant Colonel Stephen.

G:W.
Winchester: January 9th 1756.    

